OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS
                                 AUSTIN
QROVER SELLERS
AnvlNn 0cNurl.
for     wklmh he          I# amlitor              TlOlat84
                                                Article   373 Of tha Pmnml Coda,
sin00      in Ony         OTmt    fh4         triting
                                              Of WOh    PO) iOj  TOllId?m 4#minrf  a
r411+44o@84d                  pub114 pollsr that 4uWiO      oifioero m4y not eon-
traot     wltb        l   mate,    lounti, alty or torn,    er other  nnml4lp4lit~
In whi4b444tnot4                      u4b         oWl44r8           h4+0        4 m04nl4rf                 i4ter48t.        mab
poamlary lmtenmf                     doprlvo
                                      -18           to
                                                 the date or malaipallty, l a
the uw       mar be,  of   tbst  t8ir and jumf offial~l dlmer8tLon         to ba
u4r4ld        by rplQ  4ffl44r    IO t&4 osooutlon of uoh        amtr4ot.      It
la 4&4144C fb4 paYi           po11a7, tbc4fom,        and aiab  Wattwet    i4 not
rowpI          b,~ Yu  aa being rrlid 80 4@.net          the objeotioo    of  amb
a Tloe.      Jadga 8h8rp. no 4 wmhor          ef tb4 a04d44l04     of App44l4 to
tb4   euprao     a-t,    POW A444414t4       Jumti44  61 tb4 o~pr4184   Cmrtr
has riar
                 -It        14 tb4 &a4or41                 WY4          tlmt      m44ialp41  44nfn0t4
         in wh . le hUtie e u                 lr       o mp lema           of     the oltyb8r8     8 por-
         u lml        p o o u ni8r y       lalterwt           a re      Told.      l l 0. It    ha    1.D~
        berr     fh         p0Y i0~        U   tbia        6titm         t0 pMhiblC                UflOrrm        of
         4 l a t7 from    h4vl4g   4 p4mo441  p44tmi487  intanaf    I8
         4attn4t4      with    the dh*   4aa tall.p4li4y   14 l4p44141-
         17 expre4mu        ¶a both tbo pen81 ml4 4lr11 8tatld44.~
         - city of 8alnlmrg 1. Slllm, 69 0. 1. w             99.
                &6lo~4   8Y8 of Ml4                        PanaY ooua Of tuaa pronoun44.a pm!-
4lt7     4wl.4at    pub118 4WS44r4                         thu8 tfolrtln~ the law, 4nd erldsnoe8
thio     mew1             pW10         lmll4y.

                 tbl*        deportwet                 h44 lw4md                  the      follO*ia~   0pinl044              an-
aaalolIl~tbo .umo                   rB14t         4wwar        o-iol.4,O-1142.                  o-1Kw.   o-SWB,
O-8188     and 84880.

                 b        n44itir            V,    ~4b4,           18    ~48.       ano,         tb4     flw     apnre
cowrt     of    Trn.         lb814     tut         8    miadwor                     of     the     QoTenlmt            te
0011 Ion& 8ould met IrL4 44 884trrot                                           wbl8b wda'ld gWo    bfr                 44 ln-
toro8t  In 84 0frd4141 8et ta b0 d4a4                                          'by mm*,  44tiac! tbnt                  amb
‘nuld      ba    wpugwt                to     1ar       and    amld            wrallty.”

                 t.        T80       uao      8nouer          ia    glra          to     pu+           qwctloa    P    40   girw
to 1.

           8. Tho dtwtlh      ln olther aeoo~0~tloao4 in q444tl444
1 and a W04ld b4 40 dlff4r44t   Ii 44Ob p0llaie4 wore roIlew814 of
Ori@     @:0:.4.   -0     th4 4-t     wr%ttll* tb4 mfl0Y W44 ROt 4
pQbll0 offlisialor the lmnrat&
          Wa Rare sot 8aa41~8red  the poul8l~lt~ that 8 mmlolpml-
lty inawo4 t3wougb a pollsf Wrlttem by ita offlolal, la *hiah -oh
offida   bmm 8 pwamlary   intared, ml&t he made the bulm for re-
oor4ry    for  4 loam 4ndmr     4uah 1301i ay upon   ram4 4quit4hl  l prinaiplo
40 l#y   l4tmppml . It la dfial~t            vbawor to four lnquiridm to a~,
l # W8 hTo     emid,  that   msh    amtI%Ots    or0  WmtwrY     to Y&W, and mab
offloom,      thormCe+s,   hare   ~8 lntbnrlty     at l&r to a4ke   them.




                         I        vary trulY    nmrm